[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                      FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             September 29, 2005
                              No. 05-12102                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 02-01524-CV-JEC-1

RODERICK O. SOLOMON,


                                                      Plaintiff-Appellant,

     versus

DEKALB COUNTY, GEORGIA,
THOMAS E. BROWN, JR., Individually and in His
Official Capacity as Director of Public Safety
of DeKalb County, Georgia, et al.,

                                                      Defendants-Appellees.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________
                            (September 29, 2005)


Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
      Appellant Roderick O. Solomon, proceeding pro se, appeals the district

court’s order denying Solomon’s Fed. R. Civ. P. 60(b) and 60(b)(3) motions for

relief from the district court’s grant of summary judgment in favor of DeKalb

County, Georgia; Thomas E. Brown, Jr., Director of Public Safety of DeKalb

County; Robert T. Burgess, Sr., DeKalb County Police Chief; Officer Michael E.

Hannah, DeKalb County Police; and John Does 1-3, DeKalb County Police

Officers (collectively referred to as “DeKalb defendants”); and SED International,

Inc.; Mark Devito; and Jonathan Elster (collectively referred to as “SED

defendants”) (all defendants collectively referred to as “Defendants”). Solomon

filed Rule 60(b) and 60(b)(3) motions in the district court after summary judgment

was awarded to the Defendants on all counts in his 42 U.S.C. § 1983 and state

causes of action suit, originally filed in state court and removed to the district court

by the Defendants.

                                           I.

      Solomon argues that he is entitled to Rule 60(b) relief due to the existence of

credible evidence of police misconduct and bad faith.

      “[A] district court’s order under Rule 60(b) is reviewable only for abuse of

discretion.” Am. Bankers Ins. Co. of Florida v. Northwestern Nat’l Ins. Co., 198

F.3d 1332, 1338 (11th Cir. 1999). Rule 60(b) provides that



                                            2
      the [district] court may relieve a party or a party’s legal representative
      from a final judgment, order, or proceeding for the following reasons:
      (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
      discovered evidence which by due diligence could not have been
      discovered in time to move for a new trial under Rule 59(b); (3) fraud
      (w hether heretofore denominated intrinsic or extrinsic),
      misrepresentation, or other misconduct of an adverse party; (4) the
      judgment is void; (5) the judgment has been satisfied, released, or
      discharged, or a prior judgment upon which it is based has been
      reversed or otherwise vacated, or it is no longer equitable that the
      judgment should have prospective application; or (6) any other reason
      justifying relief from the operation of the judgment.

Fed. R. Civ. P. 60(b).

      This Court has held that

      [a]n appeal of a ruling on a Rule 60(b) motion, however, is narrow in
      scope, addressing only the propriety of the denial or grant of relief and
      does not raise issues in the underlying judgment for review. Because
      of this limitation, the law is clear that Rule 60(b) may not be used to
      challenge mistakes of law which could have been raised on direct
      appeal.

Am. Bankers Ins. Co., 198 F.3d at 1338 (citation omitted). “Rule 60(b) and the

independent actions its savings clause preserves give the court the power to set

aside a judgment whose integrity is lacking. What Rule 60(b) and these

independent actions do not provide is a means for litigants to obtain the district

court’s reconsideration of the claims and defenses its judgment adjudicated.”

Gonzalez v. Sec’y for Dep’t of Corrections, 366 F.3d 1253, 1295 (11th Cir. 2004)

(en banc) (Tjoflat, J., concurring in part, dissenting in part), cert. granted in part,



                                            3
125 S. Ct. 961 (2005), cert. denied in part, 125 S. Ct. 965 (2005), affirmed on

other grounds sub nom. Gonzalez v. Crosby, __ U.S. __, 125 S. Ct. 2641, __ L.

Ed. 2d __ (2005) (emphasis in original) (citing Am. Bankers Ins. Co., 198 F.3d at

1338). “[R]elief under this clause [60(b)(6)] is an extraordinary remedy which

may be invoked only upon a showing of exceptional circumstances. The party

seeking relief has the burden of showing that absent such relief, an ‘extreme’ and

‘unexpected’ hardship will result.” Griffin v. Swim-Tech Corp., 722 F.2d 677, 680

(11th Cir. 1984) (citation omitted).

      After reviewing the record, we conclude that the district court did not abuse

its discretion by denying Solomon’s Rule 60(b) motion. The bulk of Solomon’s

argument in his motion in the district court was that the district court erred by

granting summary judgment. These contentions are not the proper foundation of a

Rule 60(b) motion. Solomon offered no basis in the district court or on appeal why

he should be relieved from the district court’s judgment or how, absent such relief,

“extreme” or “unexpected” hardship will result. It is apparent that Solomon is

attempting to obtain this court’s review of claims contained in his appeals

previously dismissed by this court. Rule 60(b) is simply not the proper avenue for

such review. Therefore, the district court did not abuse its discretion by denying

the motion.



                                           4
                                         II.

      Solomon argues that the DeKalb defendants’ incomplete responses to his

interrogatories merit relief under Rule 60(b)(3). He contends that police officers

lied to the state magistrate regarding facts supporting Solomon’s arrest warrant.

He submits that evidence contradicts the statements of DeKalb defendants at his

state preliminary hearing. He asserts that the DeKalb defendants committed

discovery abuses warranting relief. He argues that the SED defendants lied at his

state preliminary hearing to fraudulently create a motive for his actions, which

warrants relief for fraud or misrepresentation under Rule 60(b)(3).

      “[A] district court’s order under Rule 60(b) is reviewable only for abuse of

discretion.” Am. Bankers Ins. Co., 198 F.3d at 1338. Rule 60(b)(3) provides relief

from final judgment due to “fraud (whether heretofore denominated intrinsic or

extrinsic), misrepresentation, or other misconduct of an adverse party.” Fed. R.

Civ. P. 60(b)(3).

      “To obtain relief from a final judgment based upon fraud under Rule

60(b)(3), the moving party must prove by clear and convincing evidence that the

adverse party obtained the verdict through fraud, misrepresentations, or other

misconduct. The moving party must also demonstrate that the conduct prevented

them from fully presenting his case.” Waddell v. Hendry County Sheriff’s Office,



                                          5
329 F.3d 1300, 1309 (11th Cir. 2003) (citation omitted). When a party knows of

evidence but chooses not to present it or seek additional discovery for further

investigation, that party is not entitled to Rule 60(b) relief following summary

judgment. See id. at 1310.

      We conclude from the record that the district court did not abuse its

discretion by denying Solomon’s Rule 60(b)(3) motion. Although Solomon

alleges that various parties misrepresented facts at hearings and depositions and

committed discovery abuses, he fails to set out his allegations with specificity or

by clear and convincing evidence. Further, even assuming that Solomon had

demonstrated his claims by clear and convincing evidence, he does not show how

such conduct prevented him from fully presenting his case. Solomon has not

provided any reason why he could not or did not provide the evidence of which he

complains to the district court. Therefore, the district court did not abuse its

discretion by denying the motion.

      For the foregoing reasons, we affirm the district court’s order denying

Solomon’s Rule 60(b) motions.

      AFFIRMED.




                                           6